Citation Nr: 0516370	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-34 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-operative residuals of a right shoulder 
dislocation.  

2.  Entitlement to a disability rating in excess of 20 
percent for post-operative residuals of a left shoulder 
dislocation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) of the St. Petersburg, Florida Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Jurisdiction of the 
veteran's case was subsequently transferred to the RO in 
Winston-Salem, North Carolina as a result of the veteran 
changing his state of residence.  

In a February 2003 decision the RO continued the 20 percent 
disability ratings for post operative residuals of right and 
left shoulder dislocations.  In a June 2004 rating decision, 
the RO assigned an increased rating of 30 percent for the 
post operative residuals of a right shoulder dislocation.  
The veteran perfected an appeal for these issues.  

These appeals are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  

In response to the RO's February 2004 VCAA notice letter, the 
veteran requested that the RO obtain his medical records from 
the VA medical center (MC) in Salisbury, North Carolina.  
There is no indication in the veteran's claims file that the 
RO attempted to obtain these records.  

As the issue in this case involves the rating assigned to the 
veteran's bilateral shoulder disabilities, these records are 
potentially relevant to the issue of the evaluations assigned 
during the course of the appeal.  Full compliance with the 
duty to assist includes VA's assistance in obtaining relevant 
records when the veteran has provided concrete data as to 
time, place and identity of the health care provider.  Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  

In addition, the Board notes that a July 2003 statement from 
the veteran indicated that he received treatment at the VA 
outpatient clinic in Orlando.  While some of these records 
were obtained, they are dated only through November 2002.  
Thus, on remand, treatment records since November 2002 should 
be requested from that facility.  

Further, during the veteran's June 2004 VA examination, he 
stated that he was currently on disability and not employed.  
It is unclear whether this reference pertains to disability 
benefits from the Social Security Administration (SSA).  

The Court has long held that the duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the RO should clarify whether the veteran is 
currently receiving disability benefits from SSA, and if so, 
should request the pertinent records from that entity, to 
include the medical evidence relied upon in reaching that 
decision.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the 
veteran's treatment records from the 
VAMC in Salisbury, North Carolina.  
In addition, the RO should obtain the 
treatment records from the VA 
outpatient clinic in Orlando, 
Florida, dating from November 2002 to 
the present.  These records should be 
associated with the claims file.  If 
any of the above are not available, 
the file should be documented to that 
effect and the veteran so notified.

2.  The RO should clarify whether the 
veteran is in receipt of benefits 
from the Social Security 
Administration.  If so, the RO should 
obtain from the Social Security 
Administration the records pertinent 
to the appellant's claim for Social 
Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran 
and his representative, if any, 
should be provided with a 
supplemental statement of the case 
and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





